                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PHILLIP RACIES,                                   Case No. 15-cv-00292-HSG
                                   8                    Plaintiff,                         ORDER ON PLAINTIFF’S MOTION
                                                                                           TO REOPEN DISCOVERY AND
                                   9             v.                                        ADMINISTRATIVE MOTION TO FILE
                                                                                           UNDER SEAL
                                  10     QUINCY BIOSCIENCE, LLC,
                                                                                           Re: Dkt. Nos. 238, 239
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed a motion to reopen discovery to depose a Rule 30(b)(6) witness regarding

                                  14   Defendant’s sales of Prevagen to California consumers. Dkt. No. 239 (“Mot.”). Because Plaintiff

                                  15   fails to establish good cause to reopen discovery, the Court DENIES Plaintiff’s motion.

                                  16     I.   BACKGROUND

                                  17              A. Procedural Background

                                  18          This dispute stems from Plaintiff’s second motion in limine, which the Court denied on the

                                  19   record at the December 17, 2019 pretrial conference. Plaintiff’s second motion in limine sought to

                                  20   preclude Defendant from contesting the dollar amount paid by Class Members for Prevagen

                                  21   Products during the Class Period. See generally Dkt. No. 199. Defendant argued that Plaintiff

                                  22   was improperly trying to shift his burden to prove damages onto Defendant. Dkt. No. 213 at 2.

                                  23   The Court agreed and denied the motion, since Plaintiff has the burden of proving damages at trial.

                                  24   Dkt. No. 244 at 8:1–9; see also Lambert v. Nutraceutical Corp., 870 F.3d 1170, 1184 (9th Cir.

                                  25   2017), rev’d and remanded on other grounds, 139 S. Ct. 710 (2019) (burden is on plaintiff to

                                  26   prove “damages to a reasonable certainty on the basis of his full refund model”).

                                  27          Defendant also claimed that the figures it had provided to Plaintiff were not “reasonable

                                  28   and accurate estimates of the Class damages,” because the figures represented Defendant’s sales to
                                   1   its own customers, which are third-party retailers and wholesalers. Dkt. No. 213 at 2–3. As such,

                                   2   Defendant would not stipulate to these figures as the actual dollar amount paid by Class Members.

                                   3   Id. at 3. At the pretrial conference, Plaintiff’s counsel claimed that Defendant had made

                                   4   misrepresentations about the nature of the provided California sales figures and thus requested that

                                   5   he be allowed to depose a Rule 30(b)(6) witness regarding the figures. Dkt. No. 244 at 10:10–

                                   6   12:9, 14:2–10. Defendant objected on the basis that Plaintiff could have made this request during

                                   7   discovery. Id. at 14:11–15:5.

                                   8           To resolve the newly-raised dispute, the Court directed Plaintiff to file a motion with the

                                   9   specific relief sought and supporting authority, now presently before the Court. See id. at 16:20–

                                  10   17:9.

                                  11              B. Discovery Concerning California Sales Figures

                                  12           In 2016, Plaintiff served interrogatories on Defendant, seeking the following information
Northern District of California
 United States District Court




                                  13   regarding sales: (1) the number of wholesale and retail units sold; (2) “net sales attributable to

                                  14   Your Product in each of the Class States”; (3) the “gross profit margin for Your Product in each of

                                  15   the Class States”; (4) the average “wholesale price, manufacturer suggested retail price, [and] the

                                  16   average retail price for Your Product sold in each of the Class States”; and (5)“the number of each

                                  17   Product sold.” Dkt. No. 239-2, Ex. A at 10–13. Defendant responded with boilerplate objections,

                                  18   and also represented that it would produce documents “from which [Plaintiff] may ascertain”

                                  19   some of the requested information. With respect to the request for information on net sales,

                                  20   Defendant responded that it would produce documents “from which [Plaintiff] may ascertain the

                                  21   gross sales revenue of each of [Defendant’s] products on an annual nationwide basis.” Id. at 11.

                                  22   Defendant produced the “requested sales information” on September 7, 2017, and supplemented

                                  23   the “estimated California sales” information on November 13, 2019. Dkt. No. 239-5, Ex. D; Dkt.

                                  24   No. 239-7, Ex. F.

                                  25           On October 13, 2017, in support of Defendant’s opposition to Plaintiff’s motion for class

                                  26   certification, Mark Y. Underwood, then President of Quincy, submitted a declaration explaining

                                  27   the produced sales information. Dkt. No. 128-1, Declaration of Mark Y. Underwood In Support

                                  28   Of Defendant’s Opposition to Plaintiff’s Motion for Class Certification (“Underwood Decl.”).
                                                                                          2
                                   1   Specifically, Mr. Underwood explained that “the vast majority of Quincy’s sales are currently to

                                   2   third-party retailers and distributors, and Quincy has no way of identifying consumers who

                                   3   purchased Prevagen from those retailers and distributors.” Id. ¶ 10. According to Mr.

                                   4   Underwood, in 2015 and 2016, direct sales to individual consumers constituted less than 20% of

                                   5   Quincy’s sales revenues, and before then, direct sales constituted about half of all sales in

                                   6   California. Id. In addition, Mr. Underwood made clear that the sales information Defendant

                                   7   produced to Plaintiff on September 7, 2017, “included direct and wholesale sales, not retail sales

                                   8   as Plaintiff’s Motion asserts. Quincy does not have retail sales information for third-party

                                   9   retailers.” Id. ¶ 11.

                                  10    II.    MOTION TO REOPEN DISCOVERY

                                  11               A. Legal Standard

                                  12           Federal Rule of Civil Procedure 16 provides that “[a] schedule may be modified only for
Northern District of California
 United States District Court




                                  13   good cause and with the judge’s consent.” Fed. R. Civ. P. 16. “Rule 16(b)’s ‘good cause’

                                  14   standard primarily considers the diligence of the party seeking the amendment.” Johnson v.

                                  15   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.1992); see also Fed. R. Civ. P. 16

                                  16   Advisory Committee’s Notes (1983 amendment) (noting court may modify schedule “if it cannot

                                  17   reasonably be met despite the diligence of the party seeking the extension”). Thus, “Rule 16(b)’s

                                  18   ‘good cause’ standard primarily considers the diligence of the party seeking the amendment.” Id.;

                                  19   see also Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000). Where the moving

                                  20   party has not been diligent, the inquiry ends, and the motion should be denied. Zivkovic v. S. Cal.

                                  21   Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002); Johnson, 975 F.2d at 609. Whether or not to

                                  22   reopen discovery is in the discretion of the district court: the district court has “wide latitude in

                                  23   controlling discovery.” United States v. Reliance Ins. Co., 799 F.2d 1382, 1387 (9th Cir. 1986).

                                  24               B. Discussion

                                  25           Plaintiff seeks the following “sanctions” from the Court: (1) the Court “order Defendant to

                                  26   produce for deposition, before trial, a Rule 30(b)(6) corporate designee who is knowledgeable and

                                  27   prepared to testify as to Defendant’s California sales during the Class Period … and will produce

                                  28   all of the underlying backup information”; or (2) the Court “direct that the [ ] California sales
                                                                                           3
                                   1   figure disclosed by Quincy and its counsel … will be taken as established for purposes of the trial

                                   2   of this class action.”1 Mot. at 8. According to Plaintiff, sanctions are necessary because

                                   3   Defendant failed to timely disclose relevant “California sales” information to Plaintiff and “admit

                                   4   the veracity of the information it has produced through its counsel.” Id. Plaintiff’s counsel stated

                                   5   that based on Defendant’s 2017 and 2019 responses, he “made the strategic decision, in reliance

                                   6   upon the numbers being verified, to accept these numbers as the damages amount as it simplified

                                   7   what might otherwise be more a complicated presentation to and decision for the Jury.” Dkt. No.

                                   8   239-8, Declaration of Stewart M. Weltman ¶ 7. Plaintiff’s counsel further asserts that he “had no

                                   9   way of knowing, until recently, that Quincy and its counsel would disavow the fact that the sales

                                  10   figures they were producing, both in 2017 and 2019, were ‘California sales figures.’” Mot. at 7.

                                  11          The Court is not persuaded. Defendant is not “disavowing” that the figures are “California

                                  12   sales figures,” but rather disputes Plaintiff’s characterization that the figures represent California
Northern District of California
 United States District Court




                                  13   retail sales figures to individual consumers (in other words, to Class Members). See Dkt. No. 249

                                  14   (“Opp.”) at 6. Even if Defendant initially may have been vague in its discovery responses, the

                                  15   critical fact is that since at least October 13, 2017, Plaintiff has been on notice that the provided

                                  16   figures were mainly comprised of Prevagen sales to third-party retailers and distributors, and that

                                  17   Quincy did not have retail information from its third-party retailers. Once Plaintiff became aware

                                  18   of this, he could have sought third-party discovery from the retailers, conducted expert discovery,

                                  19   deposed a Rule 30(b)(6) witness, or requested any other relief available to him. Plaintiff’s failure

                                  20   to do anything in over two years is fatal to his motion, as Plaintiff clearly was not diligent.2

                                  21          At trial, Plaintiff may present whatever admissible evidence he has to prove his damages

                                  22   theory, including calling Mr. Underwood to testify about the significance of the provided sales

                                  23   information. But he may not reopen discovery, nor will the Court impose any type of sanctions on

                                  24

                                  25
                                       1
                                         The Court already denied Plaintiff’s second request, which was the subject of Plaintiff’s second
                                       motion in limine, and will not revisit the issue.
                                  26
                                       2
                                         Mr. Underwood’s declaration from October 2017 directly contradicts Plaintiff’s assertion that
                                       “no one from Quincy, neither its counsel nor Mr. Underwood, took issue with the [ ] number for
                                  27   California sales that was cited by Plaintiff to this Court in support of class certification.” See Mot.
                                       at 5. Clearly that was not the case, as Mr. Underwood made clear that the sales information
                                  28   Plaintiff used in his motion for class certification “included direct and wholesale sales, not retail
                                       sales as Plaintiff’s Motion [for Class Certification] asserts.” Underwood Decl. ¶ 11.
                                                                                           4
                                   1   Defendant for Plaintiff’s lack of diligence. More than two years later at the eve of trial, Plaintiff

                                   2   asks the Court to make up for his failure to diligently conduct discovery on damages. But that

                                   3   decision falls on Plaintiff alone.

                                   4           Because Plaintiff was not diligent in seeking to reopen discovery, the Court DENIES

                                   5   Plaintiff’s motion. Defendant is on notice that, should any defense witness contradict prior

                                   6   representations regarding what the produced figures are, the Court may allow Plaintiff to cross-

                                   7   examine defense counsel regarding any discrepancies.

                                   8   III.    ADMINISTRATIVE MOTION TO FILE UNDER SEAL

                                   9           The Court now turns to Plaintiff’s administrative motion to file under seal the unredacted

                                  10   version of his motion to reopen discovery and supporting documents. Dkt. No. 238.

                                  11               A. Legal Standard

                                  12           Courts generally apply a “compelling reasons” standard when considering motions to seal
Northern District of California
 United States District Court




                                  13   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  14   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  15   common law right ‘to inspect and copy public records and documents, including judicial records

                                  16   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  17   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  18   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  19   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  20   general history of access and the public policies favoring disclosure, such as the public interest in

                                  21   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  22   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  23   disclosure and justify sealing court records exist when such ‘court files might have become a

                                  24   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                  25   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                  26   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                  27   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                  28   without more, compel the court to seal its records.” Id.
                                                                                          5
                                   1          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                   2   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                   3   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotations omitted). This

                                   4   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                   5   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                   6   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                   7   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                   8   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                   9              B. Discussion

                                  10          Plaintiff’s sealing request seeks to seal information materially identical to prior sealing

                                  11   requests, which the Court granted. See Dkt. No. 227. Plaintiff requests to seal the Prevagen

                                  12   California sales information referenced in his motion to reopen discovery, the supporting
Northern District of California
 United States District Court




                                  13   declarations, and Exhibits C and F. Dkt. No. 238. Defendant filed its supporting Rule 79-5

                                  14   declaration reaffirming that the sales information contained sensitive and confidential information

                                  15   “not known to the public or competitors of Defendant,” and disclosure of such information would

                                  16   injure its business interests. Dkt. No. 250 at ¶ 11. The Court previously held the information was

                                  17   sealable, and sees no reason why it should here find that the information no longer meets the

                                  18   “good cause” standard. See Dkt. No. 227 at 2–3. Plaintiff’s administrative motion to file under

                                  19   seal is GRANTED.

                                  20   IV.    CONCLUSION

                                  21          The Court DENIES Plaintiff’s motion to reopen discovery, Dkt. No. 239, and GRANTS

                                  22   the administrative motion to seal, Dkt. No 238. Pursuant to Civil Local Rule 79-5(f)(1),

                                  23   documents filed under seal as to which the motion is granted will remain under seal. The public

                                  24   will have access only to the redacted versions accompanying the administrative motion.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 1/4/2020

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
                                                                                         6
